DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-7 are pending.  Claims 1-7 are currently under consideration for patentability under 37 CFR 1.104.

Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copies have been received.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/2019 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an illumination period of the specific pulsed light” at line 19-20.  The claim element “the specific pulsed light” lacks antecedent basis.  The “pulsed light” emitted by the light source controller is recited at line 3.  As such, the pulsed light are the 
Claim 1 recites “a pixel signal obtained by multiplying the pixel signal for specific one frame from each pixel of the specific horizontal line …”.  The phrase is grammatically awkward and indefinite.  The claim element “one frame” is previously recited at line 9.  It is unclear what “specific one frame” means or is referring to, i.e. does it refer to the previously recited “one frame” or is it a different frame?  A proper article should be applied and will be interpreted as “for the one frame”, referring to the frame first recited at line 9.
Claim 1 recites “a pixel signal” at line 13.  This is the signal from the light receiving unit 263 ([0027] of application’s PGPub) going into reading unit 264, occurring within the image sensor 262 (fig 1).  This signal is then fed into image processor/image processing unit 44 on cable 27.  The issue arises when the claim further attempts to define the scope of the image processor using another instantiation of “pixel signal” at line 19, i.e. “an image processor configured to generate, from the pixel signal, a pseudo pixel signal corresponding to a pixel signal when the pixels are exposed in an illumination period of the specific pulsed light”.  This second instantiation of “a pixel signal” could be interpreted as the same pixel signal instantiated at line 13.  The claim language does not distinguish the second “a pixel signal” over the first “a pixel signal”, but the same name/label is used, i.e. “pixel signal”.  To help clarify the claim scope, the recitation of the pixel signals could include more detail as to what this pixel signal entails, e.g. is this pixel signal the signal of a full horizontal line of pixels that is read out?  Also, if applicant intends for the second “pixel signal” to be distinct and different from the first “pixel signal”, applicant should apply a distinct name/label, e.g. “illumination period pixel signal”.  Additionally, even if this were done, the indefiniteness related to “the specific pulsed light” still causes indefiniteness since it is unclear which pulsed light is the “specific pulsed light”.  
Still further, another “a pixel signal” is instantiated at line 23, i.e. “a pixel signal obtained by multiplying the pixel signal for specific one frame from each pixel 
Multiple additional recitations of “a pixel signal” are made which potentially creates indefiniteness:
at claim 3, line 20: “a pixel signal obtained by synthesizing a first corresponding pixel signal derived from a first pixel signal that is a pixel signal for one frame of a first frame”;
at claim 3, 3rd paragraph of the claim: “the first corresponding pixel signal is a pixel signal obtained by multiplying the first pixel signal by …”; 
at claim 3, 4th paragraph of the claim: “the second corresponding pixel signal is a pixel signal obtained by multiplying the second pixel signal by …”;
Claim 1 recites at line 25 “… by a ratio of an amount of exposure of the specific pulsed light made in the specific one frame to a total exposure amount”.  The claimed “ratio” is indefinite because “the specific pulsed light” and “the specific one frame” are both not properly defined. 
Claim 1 recites at page 2, line 2 “… a total exposure amount obtained by adding each exposure amount of all the pulsed lights exposing the specific horizontal line within the specific one frame including an illumination period of the specific pulsed light”.  This claim limitation attempts to define “a total exposure amount” by adding exposure amounts of some pulsed lights, but then adding “an illumination period” of the specific pulsed light, i.e. not a comparable “exposure amount” of the specific pulsed light.  In other words, to calculate a total exposure amount, all the sum types should be exposure amounts and not other things such as an “illumination period”.  It will be interpreted as “an exposure amount of the specific pulsed light”.  The claimed “exposure amount” is defined in the claim as “a value defined by a pulse width and the crest value of the pulsed current”, whereas an 
It is unclear if the claimed horizontal lines, e.g. in claim 1, are the horizontal lines of one frame or if it spans multiple frames.  Claim 1 appears to treat them as confined to one frame, but claim 3 appears to involve spanning multiple frames.
Claim 2 recites “wherein the specific horizontal line is a non-overlapping line excluding an overlapping line”.  It is unclear what “excluding” means in this context.  What does it mean for a non-overlapping line to exclude an overlapping line?
Dependent claims may contain additional indefiniteness, but it is difficult to assess due to the numerous issues in the independent claim.  As such, amendments made should be applied to the dependent claims for consistency, at which point, the dependent claims can be evaluated for clarity on their own merits, outside of the current issues.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kagawa et al. US2017/0064178.
For claim 1, Kagawa discloses a “medical control device (endoscope system 1; fig 2; embodiment of [0032-0081]) comprising: 
a light source controller (431) configured to control operations of a light source (51) configured to emit pulsed light according to a pulsed current, the light source controller being configured to modulate the pulsed light by changing a crest value of the pulsed current and emit the pulsed light a plurality of times from the light source in one frame ([0039]); 
an imaging controller (control unit 43) configured to control operations of an image sensor (imaging unit 24) including a plurality of pixels configured to receive light from an object illuminated with the pulsed light and generate a pixel signal ([0042-0043]), the imaging controller being configured to cause the image sensor to sequentially generate the pixel signal at a specific frame rate ([0051] describes the operation of the device in a frame timing context, i.e. “for each frame”); and 
an image processor configured to generate, from the pixel signal, a pseudo pixel signal corresponding to a pixel signal when the pixels are exposed in an illumination period of the specific pulsed light, the image processor being configured to use, when generating the pseudo pixel signal, for a specific horizontal line among horizontal lines of the pixels, a pixel signal obtained by multiplying the pixel signal for specific one frame from each pixel of the specific horizontal line by a ratio of an amount of exposure of the specific pulsed light made in the specific one frame to a total exposure amount obtained by adding each exposure amount of all of the pulsed lights exposing the specific horizontal line within the specific one frame including an illumination period of the specific pulsed light, wherein the exposure amount is a value defined by a pulse width and the crest value of the pulsed current (in light of the 112b issues, until which issues are resolved, this function will be interpreted as generating an illumination pixel signal based on overlap/nonoverlap timing.  As such, Kagawa discloses at [0051], fig 5, generating the illumination time pixel signal “according to an overlapping state between the illumination timing and the illumination period of the pulsed light of the light source device 5 and the read timing of the pixel signal read by the reading unit 243”.  Specifically, it details for the overlap line, the image processing unit 45 “generates the illumination time pixel signal based on a pixel signal of the overlap line read at an overlap timing that ”.
For claim 2, Kagawa discloses the “medical control device according to claim 1, wherein the specific horizontal line is a non-overlapping line excluding an overlapping line where the illumination period of the specific pulsed light overlaps a first reading timing that is a reading timing of the pixel signal ([0070] as provided for in the given interpretation)”.
For claim 3, Kagawa discloses the “medical control device according to claim 2, wherein the image processor is configured to use, when generating the pseudo pixel signal, for the overlapping line of the horizontal lines, a pixel signal obtained by synthesizing a first corresponding pixel signal derived from a first pixel signal that is the pixel signal for one frame of a first frame read from the overlapping line at the first reading timing and a second corresponding pixel signal derived from a second pixel signal that is the pixel signal for one frame of a second frame read from the overlapping line at a second reading timing, one frame after the first reading timing, the first corresponding pixel signal is a pixel signal obtained by multiplying the first pixel signal by a ratio of the amount of exposure of the specific pulsed light made in the first frame to a total exposure amount obtained by adding the each exposure amount of all of the pulsed lights exposing the overlapping line within the first frame, and the second corresponding pixel signal is a pixel signal obtained by multiplying the second pixel signal by a ratio of the amount of exposure of the specific pulsed light made in the second frame to a total exposure amount obtained by adding the each exposure amount of all of the pulsed lights exposing the overlapping line within the second frame ([0071-0072] as provided for in the given interpretation)”
For claim 5, Kagawa discloses an “endoscope system (endoscope system 1; [0032]; fig 1) comprising: a light source (light source device 5; [0032]) configured to emit pulsed light according to a pulsed current; an image sensor (imaging unit 24; [0034]) including a plurality of pixels configured to receive light from an object illuminated with the pulsed light and generate a pixel signal ([0043]); and the medical control device according to claim 1”.
For claim 6, Kagawa discloses the “endoscope system according to claim 5, wherein the image sensor is a CMOS image sensor ([0034])”.
For claim 7, Kagawa discloses the “endoscope system according to claim 5, wherein the image sensor is a CCD image sensor ([0095] describes the invention can be applied employing a CCD image sensor)”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kagawa et al. US2017/0064178 as applied to claim 1 above, and further in view of Yabe et al. US2014/0014820.
For claim 4, Kagawa does not disclose the “medical control device according to claim 1, wherein the light source controller is configured to modulate the pulsed light by changing the crest value without changing the pulse width of the pulsed current”.  Yabe teaches adjusting current applied to light sources in order to change the exposure amount to reach a target light amount, i.e. an optimal lighting condition without brightness variation ([0029], figs 2-4).  Kagawa also describes dealing with the same issue [0064].  It would have been obvious to one having ordinary skill in the art at the time the invention was made to .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837. The examiner can normally be reached M-F 2p-10p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795